Citation Nr: 0730180	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-34 110	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for lumbar disc 
disease with right side sciatica, currently rated as 60 
percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on over 20 years of active duty which 
ended in July 1974.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2005 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  In a statement received in June 2007, the veteran 
withdrew his appeal with respect to the issue of entitlement 
to service connection for tinnitus.  

2.  Unfavorable ankylosis of the entire spine is not 
demonstrated and the assignment of a separate rating for 
neuropathy in the right lower extremity would not result in a 
combined disability rating in excess of 60 percent. 

3.  Service connection is in effect for lumbar disc disease 
with right side sciatica, rated as 60 percent disabling; 
diabetes mellitus, rated as 20 percent disabling; and hearing 
loss and erectile dysfunction, each rated as noncompensable; 
the service-connected disabilities combine to 70 percent 
disabling. 

4.  A private medical opinion dated in December 2005 found 
the veteran to be unable to seek any form of employment due 
to his back disability.  

5.  The evidence demonstrates that the service-connected back 
disability precludes the veteran from securing or following a 
substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran with respect to the issues of entitlement to 
service connection for tinnitus have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).
 
2.  The criteria for a rating in excess of 60 percent for 
lumbar disc disease with right side sciatica are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5243, 8520 
(2006).    
 
3.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in February 2005 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained, along with voluminous 
private medical records.  The veteran has been afforded VA 
examinations.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis

A. Tinnitus 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the veteran or by the authorized 
representative.  38 C.F.R. § 20.204.  In a statement received 
in June 2007, the veteran withdrew his appeal with respect to 
the issue of entitlement to service connection for tinnitus.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with respect to this issue and it is dismissed.

B. Increased Rating for Lumbar Disc Disease with Right Side 
Sciatica

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  Disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the rating criteria for spinal diseases and injuries 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
highest assignable rating under Diagnostic Code 5243 is 60 
percent.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1. 

A rating in excess of 60 percent under the Schedule requires 
unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5240.  The notes to the 
rating criteria for spine disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, Note (1).

The veteran underwent back surgery during service, to include 
an L5-S1 laminectomy and excision of a disc in April 1971 and 
a posterior lateral fusion at L5-S1 with left iliac bone 
grafting in April 1973.  Following separation from service, 
an October 1974 rating decision granted service connection 
for a disability listed as "herniated intervertebral disc, 
P.O., with spinal fusion and right sciatic pain."  A 60 
percent rating was assigned for this disability under the 
diagnostic code pertaining to intervertebral disc syndrome 
(currently, Diagnostic Code 5243) and this rating has been 
continued until the present time.  


The clinical evidence thereafter includes reports from a 
microlumbar diskectomy in March 2000 for a herniated disc on 
the right side of L4-L5.  At a September 2005 VA examination, 
the veteran described intermittent radiculopathy involving 
pain and paresthesia in his right lower extremity and daily 
leg and foot weakness.  He described daily "flareups" of 
back pain which resulted in difficulty with sleeping and 
"getting comfortable" as well as unsteadiness with right 
leg weakness.  The veteran also described having moderate 
fatigue, loss of motion, stiffness, and weakness associated 
with his back disability, and describe a mild spasm in his 
low back.  He reported that he had aching, burning, sharp, 
shock-like, shooting and stabbing back pain, and he indicated 
that he utilized a back brace.  He reported that was unable 
to walk more than a few yards. 

Upon examination in September 2005, the veteran's posture was 
normal but he walked with an antalgic gait.  There was no 
ankylosis.  In the left lumbar sacrospinalis region, there 
were no spasms or atrophy; mild guarding and weakness and 
moderate tenderness and pain with motion.  In the right 
sacrospinalis region, there was a mild spasm, no atrophy, 
moderate guarding and tenderness, severe pain with motion, 
and mild weakness.  Severe limitation of lumbar motion was 
demonstrated on range of motion testing, and it was indicated 
that there was additional loss of motion due to pain with 
repetitive use.  The examiner noted that the cervical and 
upper thoracic spine were not affected by the veteran's back 
disorder.  The examination of the lower extremities showed 
some impaired sensation, hypoactive reflexes, and an absent 
right ankle jerk.  Muscle tone in the right lower extremity 
was normal and there was only a slight decrease in sensation 
therein.   

The diagnosis was lumbar disc disease with right lower 
extremity radiculopathy resulting in moderate impairment in 
the ability to perform chores, engage in recreation and 
drive; mild impairment of the ability to shop, travel, bathe, 
dress, and use the bathroom and severe impairment in the 
ability to exercise.  The examiner commented that the veteran 
had right lower extremity radiculopathy associated with his 
low back disability.   

A December 2005 statement from a private physician, who 
indicated that the veteran had been a patient in this 
physician's office for many years, reported that the veteran 
had severe degenerative lumbar disc disease with 
radiculopathy that resulted in severe, at times 
incapacitating, pain in the lower back.  The physician stated 
the veteran also had muscle weakness in the right leg and 
numbness of the lower right extremity.  The conclusion of the 
examiner was as follows: 

Based on this history, we find [the 
veteran] to be totally disabled and 
unable to seek any form of employment.  
He is not able to [s]it, [s]tand or 
[w]alk for prolonged periods of time.  
His most comfortable position is lying 
down and that too requires frequent 
movement to alleviate pain.  He has 
recently been subjected to two epidurals, 
neither of which provided any form [of] 
relief.  I strongly recommend that the 
Veterans Administration grant [the 
veteran] 100% Disability Compensation.

Private clinical records dated through August 2006 showed the 
veteran undergoing facet injections which were said to have 
led to "marked" relief of low back pain.  These reports 
also reflect the conclusion that a lumbar interbody fusion 
needed to be conducted at L4-L5.  An August 14, 2006, 
clinical report indicates that this surgery was scheduled for 
the "near future."  The reports from this surgery are not 
of record, although the veteran testified to the Board in 
June 2007, that he had undergone surgery for his back since 
his most recent VA examination.  December 2006 and July 2007 
reports from the same private physician who rendered the 
December 2005 opinion set forth above indicated that the 
veteran recently had "extensive back surgery" and refer to 
the veteran having ankylosis of the lumbar spine.  This 
examiner again stated the veteran was still disabled and 
could not perform any physical work. 

As indicated, in order to be entitled to a rating in excess 
of 60 percent under the criteria for rating spine 
disabilities codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, the service connected disability would have to 
result in unfavorable ankylosis of the entire spine.  Such 
symptomatology is simply not demonstrated.  In making this 
determination, attention is directed to the September 2005 VA 
examination findings that the upper thoracic and cervical 
spine were not affected by the service connected low back 
disability.  In addition, no ankylosis was demonstrated at 
this examination.  As such, it is unclear what the private 
examiner referenced above meant when stating that the veteran 
had "ankylosis" of the lumbar spine.  Even this physician, 
however, did not go so far as to state that the entire spine 
was ankylosed.  As such, a schedular rating in excess of 60 
percent for the service-connected low back disability cannot 
be assigned.  The Board notes that as this rating has been in 
effect for over 20 years, it is "protected" under the 
provisions of 38 C.F.R. § 3.951 and cannot be reduced unless 
the 60 percent rating was based on fraud, which is clearly 
not demonstrated in the instant case. 

As for entitlement to increased compensation based on the 
potential assignment of a separate rating for back pathology 
and right lower extremity neuropathy, application of  the 
combined ratings table at 38 C.F.R. § 4.25 would not result 
in increased compensation.  In this regard, the neuropathy in 
the right lower extremity would warrant not more than a 40 
percent evaluation under 38 C.F.R. § 4.124a, DC 8520, as a 
rating in excess of 40 percent under this diagnostic code 
would require severe paralysis with marked muscular atrophy.  
Such symptomatology is not demonstrated, as the September 
2005 VA examination showed normal muscle tone in the right 
lower extremity and only a slight decrease in sensation 
therein.  A separate rating in excess of 40 percent could not 
be assigned for the back under the General Rating Formula for 
Diseases and Injuries of the Spine, as such a rating would 
require ankylosis of the entire thoracolumbar spine.  Thus, 
as under 38 C.F.R. § 4.25, two separate 40 percent ratings 
combine to 60 percent, increased compensation based upon 
assigning the separate ratings described above would not be 
warranted.  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
evidence, while demonstrating increased limitation of motion 
with repetitive use due to pain, simply does not reveal 
findings which would warrant an increase in compensation 
under these provisions in excess of the 60 percent rating 
currently assigned.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  A rating in excess of that currently assigned 
is, as set forth above, provided for certain manifestations 
of the veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
his service connected low back disorder, and his 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 60 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

C.  Total Rating Based Upon Individual Unemployability

VA will grant a total rating for compensation purposes based 
on unemployability (TDIU) when the evidence shows that the 
veteran is precluded, by reason of service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including her employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to her age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The veteran's service connected disabilities, to include as 
adjudicated above, are lumbar disc disease with right side 
sciatica, rated as 60 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; and hearing loss and erectile 
dysfunction, each rated as noncompensable.  The service 
connected disabilities combine to 70 percent disabling.  
Thus, as there is one service connected disability rated more 
than 40 percent and the combined service connected disability 
is 70 percent, the schedular requirements for TDIU are met.  

The veteran was provided an application for TDIU (VA Form 21-
8940) in February 2005 but did not return the application.  
The veteran contends that his back disability forced him to 
stop working, and he testified at the hearing before the 
undersigned that he was last employed in 1989.  Records from 
the Social Security Administration reflect a determination 
that the veteran became "disabled" in 1989.  The conditions 
upon which this finding was made, cardiovascular and 
psychiatric disorders, are not service-connected, and these 
conditions cannot be considered in determining whether the 
veteran is entitled to TDIU.  The record reflects that in 
1989, the veteran suffered a heart attack and underwent 
bypass surgery.  He also underwent psychiatric 
hospitalization in that year.  

While it is the case that there is evidence that the veteran 
became too disabled to work in 1989 due to non-service 
connected injuries, the fact remains that there is an 
uncontradicted private medical opinion; namely, the December 
2005 private medical opinion set forth in the previous 
section, indicating that the service-connected back 
disability, alone, has precluded all employment.  As such, 
the evidence is sufficient to conclude that all employment 
had been precluded due solely to the veteran's service-
connected back disability, and the claim for TDIU will thus 
be granted.   

ORDER

The claim for service connection for tinnitus is dismissed.  

A rating in excess of 60 percent for lumbar disc disease with 
right side sciatica is denied.  

Entitlement to TDIU is granted, subject to regulations 
governing the payment of monetary awards.    



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


